DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7 and 13 are allowable over the prior art of record. The closest prior art of record Zaribafiyan et al. (U.S. Pub. No. 2017/0177544 A1), teaches optimization problem convert to a quadratic unconstrained optimization problem directly if the hypergraph is a graph or to high order unconstrained binary optimization problem (HOBO) then to quadratic unconstrained optimization problem if the hypergraph is not a graph (paragraph [0141]; also see paragraph [0142-[0145]) . The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1 and 13 as “creating a data structure of key-value pairs by sorting a plurality of indices of variables of the HOBO problem, a key in each of the key-value pairs corresponds to all possible combinations of quadratic terms appearing in the HOBO problem and a value in each of the key-value pairs corresponds to all terms of at least degree three that contain an associated key; for each key of the data structure, performing a quadratization process including: identifying a key of the key-value pairs with a largest number of associated values; replacing the identified key with an auxiliary variable, updating each key and value of each of the key-value pairs of the data structure so as to correspond with the auxiliary variable, deleting all degree three terms which involve the identified key in the HOBO 
Dependent claims 2-6, 8-12 and 14-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEN HOANG/Examiner, Art Unit 2168